FILED
                            NOT FOR PUBLICATION                                AUG 19 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50255

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00743-SVW

  v.
                                                 MEMORANDUM*
KELVIN LAMAR SHELTON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Kelvin Lamar Shelton appeals from the district court’s judgment and

challenges his guilty-plea convictions and 120-month sentence for possession of

crack cocaine with intent to distribute and 24-month concurrent sentence for

possession of cocaine with intent to distribute, in violation of 21 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1), (b)(1)(B)(iii), (b)(1)(C). Pursuant to Anders v. California, 386 U.S.

738 (1967), Shelton’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Shelton the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Shelton waived his right to appeal his convictions, with the exception of an

appeal based on a claim that his plea was involuntary. Shelton also waived the

right to appeal five specified issues related to his sentence. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable grounds for relief as to the voluntariness of Shelton’s plea or any

sentencing issue outside the scope of the appeal waiver. We therefore affirm as to

those issues. We dismiss the remainder of the appeal in light of the valid appeal

waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     13-50255